J-S08035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTONIO LARY                               :
                                               :
                       Appellant               :   No. 895 MDA 2021

          Appeal from the Judgment of Sentence Entered April 23, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0003572-2018


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                   FILED: MAY 23, 2022

        Antonio Lary (Appellant) appeals, nunc pro tunc, from the judgment of

sentence entered in the Lancaster County Court of Common Pleas after his

jury conviction of one count of possession with intent to distribute (PWID)1

cocaine. On appeal, Appellant challenges the denial of his motion to suppress

alleging his detention was illegal and exceeded the lawful scope and duration

of a traffic stop. For the following reasons, we affirm.

        The underlying facts of the case are as follows.       On June 7, 2018,

Lancaster City Police Officers Timothy Sinnott and Nathan Parr conducted a

traffic stop of the vehicle Appellant was driving for a summary traffic violation.

See Trial Ct. Op., 9/30/21, at 1-2.            During the encounter, the officers

suspected Appellant may have a weapon. Consequently, they ordered him
____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S08035-22



out of the vehicle and conducted a pat-down search, which revealed crack

cocaine. Appellant was arrested and charged with one count of PWID, and a

summary traffic violation.2 See id at 2-4.

        Appellant, represented by Michael McHale, Esquire (Trial Counsel), filed

a motion to suppress evidence, alleging the officers did not have reasonable

suspicion or probable cause to effectuate the traffic stop, the officers did not

have reasonable suspicion to support an investigative detention, and as such,

any evidence recovered was inadmissible.3 Appellant’s Motion to Suppress

Evidence, 8/10/18, at 3-6 (unpaginated). On January 2, 2019, the trial court

held a hearing on this motion where Officer Sinnott, Officer Parr, and Appellant

testified as follows.

        Officer Parr testified that on June 7, 2018, he and Officer Sinnott were

on patrol when they observed a car driving with an illegal tint. N.T. Omnibus

Pretrial H’rg, 1/2/19, at 7-8. The officers initiated a traffic stop in a “high

crime, high drug trafficking area” and began to approach the vehicle. Id. at

9, 28-29. While approaching the vehicle the officers used “LED lights[,]” which

____________________________________________


2   75 Pa.C.S. § 4107(a)(1) (violation of equipment standards).

3 Though Appellant’s claim stems from a traffic stop, the officers searched only
his person and not his vehicle, thus we do not need to consider
Commonwealth v Alexander, 243 A.3d 177 (Pa. 2020). See id. at 206
(holding that under the Pennsylvania Constitution, warrantless vehicle
searches must be supported by both probable cause and exigent
circumstances and overturning the prior adoption of the federal automobile
exception in Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014) (plurality)).
Nor does Appellant raise any such claim.


                                           -2-
J-S08035-22



allowed them to see “a silhouette of a person.”          Id. at 10.    Officer Parr

“couldn’t see [Appellant’s] hands[,]” but “could see . . . that [Appellant’s] right

hand was below the seat.” Id. At that point, the officers suspected Appellant

“might be concealing a weapon” and ceased their approach to the vehicle. Id.

at 11.   Officer Parr instructed Appellant to “put his hands on the steering

wheel[,]” but Appellant refused to comply.        Id. at 10.   After commanding

Appellant a second time to put both hands on the steering wheel, Appellant

“looked back and put his left hand on the steering wheel” indicating he heard

the command. Id. at 10-11. Officer Parr made a third command for Appellant

to put both hands on the steering wheel and Appellant finally complied. Id.

at 18. Once both of Appellant’s hands were on the steering wheel, the officers

continued their approach to the vehicle. Id. After approaching the vehicle,

Officer Sinnott asked Appellant “to turn off the vehicle[.]” Id. at 23. At some

point during the traffic stop,4 Officer Parr measured the window tint of

Appellant’s vehicle and determined the tint level was “at 27 percent[,]”

significantly lower than the “70 percent” required under Pennsylvania law.5

Id. at 8.

       Officer Sinnott testified that after initiating the traffic stop, he observed

Appellant “concealing his right hand . . . somewhere below his seat[,] possibly
____________________________________________


4 Officer Parr did not specify when during the stop he measured the window
tint level on Appellant’s vehicle.

5Appellant does not challenge the legality of the stop, nor does he contest the
degree of window tint justifying the stop.


                                           -3-
J-S08035-22



. . . between the driver’s seat and the center console area.” N.T. Omnibus

Pretrial H’rg at 26. Due to Appellant’s hand placement, Officer Sinnott was

concerned he “could have easily been concealing a weapon, most likely a

firearm.” Id. at 28. Officer Sinnott believed Appellant’s refusal to comply

with Officer Parr’s demands to put both of his hands on the steering wheel

was “suspicious and deceptive[.]”        Id. at 29.   When Appellant eventually

placed both hands on the steering wheel, Officer Sinnott continued to

approach the vehicle.      Id. at 30.   Despite suspicions of a weapon, Officer

Sinnott did not ask Appellant to immediately exit the vehicle because he “was

comfortable with what [he] observed and . . . believe[d he and Officer Parr

would] be able to react” if Appellant failed to comply with their requests. Id.

at 31.

         Officer Sinnott questioned Appellant regarding his “trip details . . . to

see if . . . what [he was] saying [made] sense with what” Officer Sinnott

observed.      N.T. Omnibus Pretrial H’rg at 32.      Officer Sinnott questioned

Appellant for “a couple of minutes at most.” Id. at 47. After speaking with

Appellant, Officer Sinnott remained suspicious of criminal activity “based off

[Appellant’s] movements, but the answers that [Appellant] provided [him]

and the way [Appellant] was speaking” increased his “suspicions.” Id. at 32.

         Officer Sinnott elected “to remove” Appellant from the vehicle for officer

safety and instructed him “to turn the vehicle off” and give him the keys. N.T.

Omnibus Pretrial H’rg at 32. Appellant refused the request and Officer Sinnott

was forced to “grab the keys out of [Appellant’s] hands.” Id. at 32-33. Officer

                                        -4-
J-S08035-22



Sinnott removed Appellant from the car and performed a “weapons pat down.”

Id. at 33. While doing so, Officer Sinnott “felt a large corner-tie sandwich

style baggie” that he “immediately” recognized as “crack cocaine” in

Appellant’s right front pants pocket. Id. at 34. Officer Sinnott retrieved the

narcotics and placed Appellant under arrest. Id. at 36.

      Additionally, Officer Sinnott stated that his police vehicle was equipped

with mobile video audio recording (MVR), but it “was not requested to be

saved” because “the MVR doesn’t move, it just points straight ahead [and]

wouldn’t have caught anything that would have been worth saving.”             N.T.

Omnibus Pretrial H’rg at 27. He also testified that MVR videos are “only saved

for a certain amount of time” and “by the time it was requested, . . . it had

already been saved over[.]” Id.

      Appellant testified on his own behalf, stating that after the officers

signaled him to stop his vehicle, he was attempting to retrieve his ID when he

heard one of the officers “command [him] to put [his] hands on the steering

wheel[.]” N.T. Omnibus Pretrial H’rg at 50-52. Appellant stated he complied

with the officer’s order “the first time[,]” but that the officers were “correct”

that his “right hand was down at his waist” before he put both of them on the

steering wheel.   Id. at 52, 55.    Appellant explained he was attempting to

“retriev[e his] identification[,]” when Officer Sinnott “approached the car too

fast where the window was already down” and requested to see Appellant’s

identification, which he retrieved from his “right side.” Id. at 51-53. Officer

Sinnott then flashed “his flashlight into the car to look . . . for things.” Id. at

                                       -5-
J-S08035-22



51. Appellant testified that he told the officers, “I’m going to put my hands in

the air so you can see[,]” while placing his hands in the air. Id.

        On January 28, 2019, the trial court denied Appellant’s motion to

suppress. This case proceeded to jury trial on February 4, 2019, and Appellant

was found guilty of PWID.6          On April 22, 2019, the trial court sentenced

Appellant to four to eight years’ incarceration.      Trial Counsel did not file a

direct appeal.

        In October 2019, Appellant requested the appointment of new counsel.

Thereafter, on December 2nd, Appellant filed a pro se petition under the Post-

Conviction Relief Act (PCRA),7 asserting the traffic stop was a stop and frisk,

the MVR video was not preserved for trial, and Trial Counsel was ineffective

for failing to request MVR video evidence and file a direct appeal. Appellant’s

Motion for Post Conviction Collateral Relief, 12/2/19, at 3. The PCRA court

appointed counsel and on July 10, 2020, MaryJean Glick, Esquire, filed an

amended PCRA petition alleging various claims of ineffective assistance of Trial

Counsel including counsel’s failure to file a direct appeal.8          Appellant’s
____________________________________________


6   The trial court found Appellant not guilty of the summary traffic violation.

7   42 Pa.C.S. §§ 9541-9546.

8 The amended petition also challenged Trial Counsel’s ineffectiveness for: (1)
failing to file a brief in support of the motion to suppress; (2) failing to argue
that police exceeded the scope of Appellant’s detention after the traffic stop;
(3) failing to argue that the officers lacked reasonable suspicion to frisk
Appellant; (4) failing to timely request MVR video evidence; (5) failing to seek
exclusion of the officers’ testimony “regarding the portion of the traffic stop
(Footnote Continued Next Page)


                                           -6-
J-S08035-22



Amended Motion for Post-Conviction Collateral Relief, 7/10/20, at 13.

Attorney Glick filed two supplements to Appellant’s amended PCRA petition,

raising additional ineffective assistance claims.9

       The court held a PCRA hearing on March 5, 2021,10 and on June 9,

2021,11 entered an order, granting Appellant relief on his claim that Trial

Counsel was ineffective for failing to file a direct appeal. See Order, 6/9/21,

at 1 n.1 (unpaginated). The court “reinstated” Appellant’s right to “directly

appeal the issue of suppression [ ] on the record established during the

January 2, 2019, hearing[.]”         Id. at 2.   The court did not rule on any of

Appellant’s additional PCRA claims. Appellant then filed a timely appeal and



____________________________________________


which was recorded by the MVR[;]” and (6) failing to elicit testimony from
Appellant pertaining to the timeline of the traffic stop. Appellant’s Amended
Motion for Post-Conviction Collateral Relief, at 8-11 (unpaginated).

9 In the first supplement, Appellant alleged “additional ineffectiveness claims
related to the Commonwealth’s destruction of the MVR record[ing].”
Appellant’s Supplement to the Amended Motion for Post-Conviction Collateral
Relief, 8/5/20, at 1 (unpaginated). In the second supplement, he alleged Trial
Counsel was ineffective for failing to question him regarding the location of
the traffic stop, the length of the traffic stop, and details pertaining to the MVR
video evidence, and for failing to properly question Officer Sinnott about the
MVR video evidence. Appellant’s Second Supplement to the Amended Motion
for Post-Conviction Collateral Relief, 1/21/21, at 1-2 (unpaginated).

10The transcript for Appellant’s March 5, 2021, PCRA hearing is mislabeled
“Suppression Hearing.”

11On April 27, 2021, Christopher Tallarico, Esquire entered his appearance as
counsel for Appellant.    Both Attorney Tallarico and Attorney Glick are
employed by the Lancaster County Office of the Public Defender.


                                           -7-
J-S08035-22



complied with the trial court’s order to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).12

       Appellant raises a single claim on appeal:

       Did the trial court err in denying [Appellant’s] Motion to Suppress
       the cocaine seized during the frisk of his person, where [Appellant]
       was frisked during an illegal detention which had exceeded its
       lawful scope and duration?

Appellant’s Brief at 4.

       Appellant’s sole issue on appeal concerns the denial of his motion to

suppress evidence. Our standard of review for a challenge to the denial of a

suppression motion is as follows:

       [Our] standard of review . . . is limited to determining whether
       the suppression court’s factual findings are supported by the
       record and whether the legal conclusions drawn from those facts
       are correct. Because the Commonwealth prevailed before the
       suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where . . . the suppression court’s factual findings are
       supported by the record, the appellate court is bound by those
       findings and may reverse only if the court’s legal conclusions are
       erroneous.     Where the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.




____________________________________________


12 The trial court ordered Appellant to file a concise statement within 30 days
of July 20, 2021. Order, 7/20/21. Appellant filed his concise statement on
August 19, 2021.


                                           -8-
J-S08035-22



Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (citation

omitted).

      Appellant argues the trial court erred in denying his motion to suppress

because the cocaine was seized “as fruit of an illegal detention which exceeded

the scope and duration necessary to address the purported reasons for the

stop.” Appellant’s Brief at 25. Appellant avers that “Officer Sinnott spent the

majority of [the] detention . . . asking irrelevant questions about where

[Appellant] was coming from,” and other details about his trip. Id. at 31.

Appellant claims “the court omitted the facts relevant to the issue of the scope

and duration” of his detention and “ignored all evidence presented in the PCRA

hearing[.]”   Id. at 27, 29.   Despite acknowledging there is no “case law

directly on point” to support his assertion, Appellant insists the court should

have considered the evidence presented at his PCRA hearing. Id. at 29 n. 1.

Further, Appellant challenges that the “missing MVR” video “would have

verified” his testimony regarding the encounter. Id. at 36. Appellant further

alleges Trial Counsel failed to make arguments and properly examine

witnesses at trial pertaining to MVR video on the night of the incident. Id. at

36, 38.

      Preliminarily, our scope of review for suppression rulings is limited to

the evidence and testimony presented at the suppression hearing. In the

Interest of L.J., 79 A.3d 1073, 1085 (Pa. 2013). Without legal authority

suggesting we may do otherwise, we decline to consider the evidence provided

at Appellant’s PCRA hearing. See also Smith, 164 A.3d at 1257.

                                     -9-
J-S08035-22



      The duration of a valid vehicle stop is determined by

      the seizure’s “mission” — to address the traffic violation that
      warranted the stop, and attend to related safety concerns.
      Because addressing the infraction is the purpose of the stop, it
      may “last no longer than is necessary to effectuate th[at]
      purpose.” Authority for the seizure thus ends when tasks tied to
      the traffic infraction are — or reasonably should have been —
      completed.

Commonwealth v. Malloy, 257 A.3d 142, 149 (Pa. Super. 2021) (citation

omitted). Further, while an officer may “conduct certain unrelated checks”

during a lawful traffic stop, they “may not do so in a way that prolongs the

stop” without reasonable suspicion to detain the individual.       Id. (citation

omitted).

      “[T]o extend a traffic stop beyond the purposes of enforcing a traffic

violation,” the officers must have reasonable suspicion the individual “may

have been engaged in criminal activity independent of the traffic violation.”

Commonwealth v. Benitez 218 A.3d 460, 471 (Pa. Super 2019) (citation

and quotation marks omitted). To establish reasonable suspicion, an officer

must be able to “point to ‘specific and articulable facts’ leading him to suspect

criminal activity is afoot.” Commonwealth v. Butler, 194 A.3d 145, 148

(Pa. Super. 2018) (citation omitted). In “assessing whether the officer had

reasonable suspicion, we take into account the totality of the circumstances

and give due weight ‘to the specific, reasonable inferences drawn from the

facts in light of the officer’s experience.’” Id. (citation omitted). It is well

settled that:



                                     - 10 -
J-S08035-22


      [E]ven in a case where one could say that the conduct of a person
      is equally consistent with innocent activity, the suppression court
      is not foreclosed from concluding that reasonable suspicion
      nevertheless existed. . . .

Benitez, 218 A.3d at 471 (citation omitted).

      In the instant case, the trial court concluded that the officers had

reasonable suspicion to frisk Appellant:

      Officers Sinnott and Parr pulled [Appellant] over at approximately
      9:30 p.m. in a high crime, high drug trafficking area in a vehicle
      with windows so tinted that the [o]fficers could not clearly see
      inside. [B]oth [o]fficers credibly testified that they could not see
      [Appellant’s] hands and that they noticed [Appellant’s] right hand
      appeared to be below the driver’s seat. [Appellant] did not comply
      with Officer Parr’s first two commands to place both hands on the
      wheel[,] failed to readily comply with Officer Sinnott’s instruction
      to turn off the ignition[, and] failed to comply with [the officer’s]
      request that [Appellant] hand [him] his car keys[.]

Trial Ct. Op. at 6-7.   The trial court found that under the “totality of the

circumstances,” Officer Sinnott’s decision to execute a weapons pat down on

Appellant was “backed by particular facts from which he could reasonably

infer” Appellant may have had a weapon. Trial Ct. Op. at 7; Butler, 194 A.3d

at 148. We agree with this determination.

      While the officers initially stopped Appellant’s vehicle due to an illegal

window tint, Appellant’s behavior gave them reasonable suspicion of other

criminal activity. See Benitez 218 A.3d at 471. Most notably, the officers

observed Appellant’s refusal to comply with their direction during the traffic

stop – first to place both of his hands on the steering wheel and later to give

the officers his keys – posed a threat to their safety.      The United States

Supreme Court “has long recognized the inherent dangers police officers face”


                                     - 11 -
J-S08035-22



when executing traffic stops. Commonwealth v. Dunham, 203 A.3d 272,

279 (Pa. Super. 2019) citing Pennsylvania v. Mimms, 434 U.S. 106, 110

(1977) (noting a “significant percentage” of police fatalities occur “when the

officers are making traffic stops”).     Because of this, it is well settled that

officers may direct a vehicle occupant’s movements for the duration of a traffic

stop to ensure officer safety. See Commonwealth v. Pratt, 930 A.2d 561,

567-68 (Pa. Super. 2007) (to maintain control and ensure safety, officers can

control “all movement in a traffic encounter”); see also Commonwealth v.

Thomas, 179 A.3d 77, 82-83 (Pa. Super. 2018) (“An officer is justified in

insisting that a citizen not conceal his hands during an encounter with police;

an officer may make this reasonable request to ensure his or her own

protection in case that individual is armed.”). Here, Officers Sinnott and Parr

determined, based on his movements and resistance to show his hands while

they approached the vehicle, it was reasonable to assume that Appellant may

have had a weapon. N.T. Omnibus Pretrial H’rg at 28. Though Appellant’s

behavior after the officers approached the car furthered their suspicion of

criminal activity, Officer Sinnott stated he “still [ ] would have had suspicion

[ ] based off [Appellant’s] movements[.]” Id. at 32. We conclude the trial

court’s decision to deny Appellant’s motion to suppress the evidence is

supported by the record before us, and as such, no relief is due. See Smith,

164 A.3d at 1257.

      Moreover, to the extent Appellant avers Trial Counsel failed to request

an adverse inference at trial concerning the missing MVR video evidence, this

                                       - 12 -
J-S08035-22



claim is based in counsel’s ineffective assistance, and we note that, generally,

we   defer    consideration     of   these     claims   until   PCRA   review.   See

Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013).13 The PCRA court

did not rule upon Appellant’s ineffectiveness claims, but instead reinstated his

direct appeal rights nunc pro tunc. Thus, Appellant’s ineffectiveness claims

would be more appropriately handled under the PCRA. As such, we do not

address them on direct appeal.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/23/2022




____________________________________________


13  The Holmes court recognized two exceptions to the deferral of
ineffectiveness claims on direct appeal:            (1) under extraordinary
circumstances where a claim of ineffectiveness is “apparent from the record
and meritorious” and “immediate consideration best serves the interests of
justice[;]” and (2) when the claim is not record based, but the appellant shows
good cause and gives a knowing and express waiver of future PCRA review.
Holmes, 79 A.2d at 563-64. The present facts do not fall under either
exception.


                                          - 13 -